              Case 2:19-cv-00483-JLR Document 19 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MON, L.L.C.,                                  CASE NO. C19-0483JLR

11                               Plaintiff,               ORDER DIRECTING STATUS
                   v.                                     REPORT
12
            M/V BLUE GOOSE, et al.,
13
                                 Defendants.
14

15          This matter comes before the court sua sponte. On June 7, 2019, the court granted

16   default judgment in rem against Defendant M/V Blue Goose (“the Vessel”). (6/7/19

17   Order (Dkt. # 15) at 2.) On June 13, 2019, the court granted Plaintiff Mon, L.L.C.’s

18   (“Mon”) motion for order of sale of the Vessel. (6/13/19 Order (Dkt. # 17) at 2.) On

19   June 19, 2019, the United States Marshals Office completed the sale of the Vessel. (See

20   Return of Serv. (Dkt. # 18) at 1-2.) Since the sale of the Vessel, there have been no

21   additional filings in this matter. (See generally Dkt.)

22   //


     ORDER - 1
               Case 2:19-cv-00483-JLR Document 19 Filed 07/20/20 Page 2 of 2



 1          The court ORDERS Mon to file a status report indicating (1) the status of the

 2   matter, (2) what steps are necessary to bring this matter to closure, and (3) any remaining

 3   issues that the Mon believes it should bring to the attention of the court. Mon’s status

 4   report shall not exceed five pages in length and shall be filed no later than 14 days from

 5   the filing date of this order.

 6          Dated this 20th day of July, 2020.

 7

 8                                                    A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
